DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed February 8, 2022.  Currently, claims 1-5, 8-15, 21-36 are pending.  Claims 1-5, 8-15, 21-31, 33-34, 36 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Election/Restrictions
Applicant's election of Group III, ASCL1 and LHX8 methylation in the paper filed October 22, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims is a 371 of PCT/NL2018/050143 and priority to 
EPO 17160346.1, filed March 10, 2017.  

Claim Interpretation
Claims 32, 35 are directed to a “means for the detection of LHX8 and ASCL1 methylation”.  This appears to be a means plus function limitation.  However, the presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function.  Here, the claim further requires that the means comprise probes and/or primers specific for the ASCL2 nucleotide sequence of Figure 1 and LHX8 nucleotide sequence of Figure 2.  The probes and primers specific for the sequences of Figure 1 and Figure 2 inherently implies enough structure that means plus function is negated. Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure.  Here, there is no need to turn to the specification for an understanding of the structure of the probes and primers.  Therefore, the claims have not been treated under 112(f).  

Improper Markush Grouping
Claims 32, 35 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch,631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if:
(1) the species of the Markush group do not share a “single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class. Members of a See MPEP § 2117.
Here each species is considered to be each of the combinations of genes recited in Claim 32, namely ASCL1 and at least one of ZIC1, ZNF-582, and LHX8.  Applicant elected ASCL1 and LHX8 methylation in the paper filed October 22, 2021.   
The recited alternative species in the groups set forth here do not share a single structural similarity, as each different gene that could be detected is itself located in a separate region of the genome and has its own structure. The genes recited in the instant claims, do not share a single structural similarity since each consists of a different nucleotide sequences with different expression patterns. The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with colorectal cancer. Accordingly, while the different markers are asserted to have the property of being expressed in colorectal cancer, they do not share a single structural similarity.
MPEP 2117 (II)(A) provides the following guidance as to what constitutes a physical, chemical, or art recognized class:
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” 

the knowledge in the art that the genes will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge in the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the recited genes possess the common property of being associated with HPV infection.
MPEP 2117 (II) further states the following:
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a substantial structural feature that is essential to a common use. Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 

The recited alternative species do not share a substantial common structure just because they all have a sugar phosphate backbone. The sugar phosphate backbone of a nucleic acid chain is not considered to be a substantial common structural feature to the group of genes being claimed because it is shared by ALL nucleic acids. Further, the fact that the genes all have a sugar phosphate backbone does not support a conclusion that they have a common single structural similarity because the structure of comprising a sugar phosphate backbone alone is not essential to the asserted common use of being associated with HPV infection.  
Following this analysis, the claims are rejected as containing an improper Markush grouping.
Response to Arguments
	The response traverses the rejection.  The response asserts the amendments to the claims to overcome this rejection.  This argument has been considered but is not convincing because the claims remain directed to multiple different combinations of primers and probes that do not constitute a proper Markush grouping.  Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32, 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Briefly, 32, 35 are rejected because these claims are drawn to a probe and/or primers specific for the ASCL1 nucleotide sequence of SEQ ID NO: 22 and the LHX8 nucleotide sequence of SEQ ID NO: 23.  SEQ ID NO: 22, Figure 1, illustrates the ASCL1 sequence derived from Refseq NM_004316 9hg19, a naturally occurring sequence. SEQ ID NO: 23, Figure 2, is similarly directed to a naturally occurring sequence, namely NM_001001933 (hg19).    
human genome, i.e. known naturally occurring nucleic acids.  Such isolated nucleic acid molecules, that are identical to fragments of naturally occurring nucleic acid molecules are not patent eligible subject matter, i.e. they are judicial exceptions to patentable subject matter.
MPEP 2106.04(b)(II) discusses products of nature.  The MPEP specifically discusses DNA, primers and probes.  The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).  The MPEP further states the “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.").”  The Federal Circuit in Ambry Genetics reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in nature are not patent eligible. Compare ’492 patent col. 170 ll. 32–38, with ’282 patent col. 153 ll. 66–67.”  
Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover probe and primer molecules that are fragments of a naturally occurring human genome sequence.  The Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a change in biological function or activity maybe a characteristic of an isolated product that can provide a marked difference sufficient to distinguish over a naturally occurring product. However, in this case, as in the Ambry case, the function of the nucleic acids is the same function as the relevant 
The claims have been amended to require a detectable label.  The specification fails to provide any particular detectable label.  The broadest reasonable interpretation of detectable label encompasses additional nucleotides. Nucleotides may be detected using hybridization and sandwich assays. Thus, these oligonucleotides may comprise naturally occurring nucleotides that may be detected by hybridization and sandwich type assays. Probes with nucleotides would be therefore be labeled with detectable nucleotides. 
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than that exception, and whether those additional elements also amount to significantly more for the other claimed exception(s), which ensures that the claim does not have a preemptive effect with respect to any of the recited exceptions.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics from the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see the Interim Guidance on Patent Subject Matter Eligibility published 12/16/2014 in the Federal Register at pages 74618-74633).  In order to be markedly different the claimed 
The fact that these natural products are organized into a kit with an intended use adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material. The kit must be considered in the context of whether or not the combination can provide some way of ensuring it does not limit the public’s access to the naturally occurring material. That does not occur in this case because the naturally occurring material exists as a distinct entity within the kit, and is not integrated in terms of form or function with any other element of the kit.  
Therefore the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.
Response to Arguments
	The response traverses the rejection.  The response asserts in a methylation specific PCR the target DNA is modified by bisulfite treatment which converts unmethylated cytosines to uracil while leaving methylated cytosines unchanged.  The response argues that the nucleotides sequences do not occur as such in nature and the sequences of primers or probes directed to such bisulfite converted nucleotide sequences also do not occur in nature.  This argument has been considered but is not convincing because the while a bisulfite modified SEQ ID NO: 22 would not be a product of nature, as discussed by applicant, primer and probes are short sequences or fragments of the bisulfite treated sequence.  There are a signficiant number of fragments from within SEQ ID NO: 22 that are not modified or changed.  Thus, primers 
	  The response further argues that the limitation that the primer/probe comprise a detectable label overcomes the nature based product rejection.  This argument has been reviewed but is not persuasive.  As discussed above, detectable label may broadly encompass nucleotide based labels.  The limitation does not require a fluorescent, chemiluminescent, radiolabel, for example.  Example 7 of the Interim eligibility guidance is directed to a fluorescent label which is not analogous to the instant “detectable label” limitation.  
Thus for the reasons above and those already of record, the rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 32, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechner et al. (Genome Medicine, Vol. 5, No. 15, 2013).
The instant specification teaches that the DNA methylation analysis that detected ASCL1 and LHX8 methylation was conducted by means of the Infinium 450K Bead Chip array (see page 21, Example 1).  Thus, the Infinium 450K Bead chip comprises means for the detection of ASCL1 and LHX8 methylation as required by the instant claims. 
Lechner teaches means for the detection of ASCL1 and LHX8 in FFPE HNSCC samples to obtain methylation data.  Lechner uses the Infinium 450K chip comprises probes and primers including probes and primers for ASCL1 and LHX8.  The probes and primers are specific for HPV detection.  
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are directed to primers and probe having a detectable label.  This argument has been considered but is not convincing because the specification fails to provide any particular detectable label.  The broadest reasonable interpretation of detectable label 

Claim(s) 32, 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEB catalog (1998/1999), pp. 121, 284.
The claims are directed to a kit comprising probes and primers specific for the ASCL1 and LHX8.  The claim contains additional language that set for the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
f.	Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid primers with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
Claims 32, 35 require probes and/or primers specific for ASCL1 and LHX8.  Here, the 12mer NEB primer kit inherently comprises probes and primers specific for ASCL1 and LHX8.  For example, since the 24mer kit comprises every 24 mer, the kit inherently comprises SEQ ID NO: 2 and primers comprising SEQ ID NO: 3, 5 and 6, for example.  Even more the kit comprises 12 and 24mer fragments of Figure 1 and 2 that may be used as probes or primers.  The probes and primers are specific for HPV detection.  
Thus, the prior art inherently teaches each and every structural limitation of the instant claim.  

Response to Arguments

The response further argues it is mere speculation that primers and probe specific for LHX8 and ASCL1 are within the NEB mixture.  This argument has been reviewed but is not persuasive.  The evidence of record demonstrates that the 12 mer and 24mer kits sold by NEB comprise each 12mer primer and each 24mer primer.  Even more, the claim is directed to an extremely large genus of primers/probes of structure and would inherently comprise the primers taught by NEB.  
The response also argues that the NEB catalog is not an enabling disclosure.  The response argues that one skilled in the art would not be able to make or use primers or probes specific for the bisulfite modified oligonucleotide sequences of ASCL1 and LHX8.  This argument has been reviewed but is not persuasive.  The instant claims are directed to a product that comprises probes and primers for SEQ ID NO: 22 and 23.  This kit broadly encompasses additional elements, including additional primers and probes.  Thus, a collection of primers as required by the instant claims in solution with additional primers and probes is within the scope of the claims.  A recitation of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 32, 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
NEB Catalog in view of Rothstein et al. (1994) PNAS USA 91: 4155-4159.
In the event the claims are amended to require a fluorescent label, for example, the following rejection would be appropriate.  
The claims are directed to a kit comprising probes and primers specific for the ASCL1 and LHX8.  The claim contains additional language that set for the intended use of the kit.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
The NEB catalog offered for sale a random primer mix of 12mer and 24mer nucleotide primers.  As the calculation below shows, about 3.2 x 108 molecules of every 12-mer and about 9 molecules of every single 24 mer are present in each tube of the 24 nucleotide mixtures.
a.	Molecular weight of 12-mer:
12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/mol
b.	Total number of possible 12-mers:
412 = 1.6 x 107 molecules
c.	How many molecules of 12-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 3,900 g/mol = 8.4 x 10-9 mol
(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 molecules
d.	How many molecules of each 12-mer in a single vial:
5 x1015 molecules / 1.6  x 107 molecules  = 3.2 x 108 molecules of each 12-mer per vial
e.	Molecular weight of 24-mer:
24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/mol
Total number of possible 24-mers:
424 = 2.8 x 1014 molecules
g.	How many molecules of 24-mer in a vial sold by NEB:
1 A260 unit = 33 µg = 3.3 x 10-5 g
3.3 x 10-5 g  / 7,800 g/mol = 4.2 x 10-9 mol
(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.	How many molecules of each 24-mer in a single vial:
2.5 x1015 molecules /  2.8 x 1014 molecules  = 9 molecules/vial
The claims encompass a large genus of possible nucleic acid primers with no particular base composition or length.  The NEB catalog kits will inherently and necessarily contain 12 and 24 nucleotides primers encompassed by the claimed recitation.  
Claims 32, 35 require probes and/or primers specific for ASCL1 and LHX8.  Here, the 12mer NEB primer kit inherently comprises probes and primers specific for ASCL1 and LHX8.  For example, since the 24mer kit comprises every 24 mer, the kit inherently comprises SEQ ID NO: 2 and primers comprising SEQ ID NO: 3, 5 and 6, for example.  Even more the kit comprises 12 and 24mer fragments of Figure 1 and 2 that may be used as probes or primers.  The probes and primers are specific for HPV detection.  
The NEB Catalog does not teach that the Random Primers kit includes a fluorescent label, for example. 
The NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al. The method used by Rothstein et al. utilizes a reporter group (fluorecein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase); p. 4156, first column). It would have been prima facie obvious to one having ordinary skill in the art at the time the .

Conclusion
No claims allowable over the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 15, 2022